Case 1:18-cr-00108-EAW-HKS Document 66-1 Filed 06/29/19 Page 1 of 2




                   Exhibit A
     Case 1:18-cr-00108-EAW-HKS Document 66-1 Filed 06/29/19 Page 2 of 2

                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     Western Distrid of New York

                                                    Fedcral Cento                                    7   t6/ 843-5700
                                                    138 Delatyare Ayenue                        Jitx 716/551-3052
                                                    Bttfalo, New York 14202   Witerb Telephone: 716/843-5868
                                                                                    Wriur\far        716/ 551-3052
                                                                                    D ougl   as. Penrosd@u s doj.   gov




                                                                                         May 28,2019
JoelM. Cohen
Gibson Dunn & Crutcher,LLP
200ParkAvenue
New York, New York 10166

       Re:     Robert Morgan
               Superseding Indictment No. 18-108 EAW

Dear Mr. Cohen

        Our records reflect that your client, Robert Morgan, has an interest in some of the real
properties set forth in the Superseding Indictment. By this correspondence, I am informing
you that there are 1egal consequences to interfering with property that is subject to forfeiture.
It is a crime to knowingly take action that interferes with the forfeiture of property for the
purposes of preventing or impaking the government's lawful authority to seize and hold it, or
impairing or defeating the Court's jurisdiction over it, pursuant to Title 18, United States
Code, Section 2232. Section 2232 also prohibits the destruction, dissipation, waste, disposal,
or transfer ofproperfy subject to forfeiture.

        We will be discussing with you a possible Stipulation to insure that the real properties
are maintained in a manner that will preserve their value and protect the interests of third
parties and the tenants residing at those properties.

       If you have any questions regardingthis matter, please contact me at 776-843-5868.


                                            Very truly yours,

                                            JAMES P. KENNEDY , JR.



                                     BY:    D           Penrose
                                                       United States Attomey
